EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 11/05/2021:
In claim 1, lines 7-8, the phrase “, wherein the first larger loop is greater is diameter than the loops” has been deleted.
In claim 1, line 10, the phrase “wherein the second larger loop is greater is diameter than the loops” has been replaced with the phrase --wherein the first larger loop and the second larger loop are greater in diameter than the plurality of loops between the distal and proximal ends--.
In claim 2, last line, the word “and” has been replaced with the word --or--.
In claim 5, line 8, the phrase “a plurality of clips, each clip comprising” has been replaced with the phrase --wherein each clip comprises--.

3.	Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a suspendible exercise strap comprising: an elongated polymeric strap folded over itself at a a plurality of clips, each clip comprising a U-shaped fastener having: two plates affixed at one side forming a recess between them, and interior surfacing comprising a plurality of teeth adapted to bite into the strap and prevent movement of the strap during exercise; wherein each clip is adapted to position between loops and reduce a diameter of a loop over which each clip is positioned.
Claims 2-4 and 6-8 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 5, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a suspendible exercise strap assembly comprising: two elongated polymeric straps, each strap folded over itself at a medial point to form a base strap member and a loop strap member; wherein the loop strap member is affixed at unevenly-spaced intervals to the base strap member using a plurality of clips such that the loop strap member forms a plurality of loops at the unevenly-spaced intervals; -4-each clip comprising a U-shaped fastener having: two plates affixed at one side forming a recess between them, and interior surfacing comprising a plurality of teeth adapted to bite into the strap and prevent movement of the strap during exercise; wherein each clip is adapted to position between loops and reduce a diameter of a loop over which each clip is positioned; wherein the strap forms a first larger loop at a distal end 
Claims 9-11 depend from claim 5 and are allowable for all the reasons claim 5 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANDREW S LO/Primary Examiner, Art Unit 3784